DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 16/205,589 application filed 11/30/2018.  Examiner acknowledges the reply filed 02/17/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gasket seal” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 1 objected to because of the following informalities:  the claim is marked with the status identifier “Original” even though the claim has been amended.  Therefore, the status identifier should be “Amended” or “Currently Amended”. 
Claim 1 is further objected to because the limitation “the flow mechanism” (line 7) lacks antecedent basis in the claim. Although the lack of antecedent basis may raise an issue of clarity, it is assumed that Applicant intended to recite “the flow control mechanism”, and the claim will be interpreted accordingly.
Claim 11 was previously objected to and Examiner suggested amending the limitation “the first gasket aperture” to “the gasket aperture.” However, upon further consideration, it is noted that claim 9, upon which claim 11 depends, also recites a “second gasket aperture”. Thus, it is suggested to amend the limitation “a gasket aperture” in claim 1 to be “a first gasket aperture”, and amend claim 11 to refer to “the first gasket aperture” where necessary.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is not clear whether the limitation of “decreasing an aspiration flow rate of an aspiration handpiece” is a result of the rotating and positioning steps recited prior thereto, or is another step not reliant on the first two steps. Similarly, it is unclear whether “positioning a portion of a control aperture over a portion of a gasket aperture” is the result of the rotating step recited prior thereto, or is another step not reliant on the first step.
Regarding claim 2, it is not clear whether the limitation of “increasing the aspiration flow rate of the aspiration handpiece” is a result of the covering step recited prior thereto, or is another step not reliant on the first step.
Regarding claim 3, it is not clear whether the limitation of “increasing the aspiration flow rate of the aspiration handpiece” is a result of the rotating and positioning steps recited prior thereto, or is another step not reliant on the first two steps. Similarly, it is unclear whether “positioning a portion of the control aperture over a portion of a 
Regarding claim 4, the limitation “a covering of the portion of the control aperture disposed over the portion of the first gasket aperture is configured to increase the aspiration flow rate” is indefinite. Specifically, it is not known whether the limitation “a covering” is intended to refer to a structure (i.e., a physical covering) or a method step (i.e., the step of covering). If the limitation is intended to refer to a method, it is not clear whether it is intended to limit the method of claim 1 since the step is written using “configured to” language that appears to be functional in nature (i.e., it is not clear whether the claimed method is intended to include the step of covering, or merely describe what occurs in the event that the covering step is performed).
Regarding claim 5, the limitation “the rotation of the flow control mechanism about the gasket in the first direction is configured to increase a pressure within a flow control channel of a handpiece” is indefinite. Specifically, it is not known whether the limitation is intended to limit the method of claim 1 since the step is written using “configured to” language that appears to be functional in nature (i.e., it is not clear whether the claimed method is intended to include the step of rotating, or merely describe what occurs in the event that the rotating step is performed).
Regarding claim 6, the limitation “the rotation of the flow control mechanism about the gasket in the first direction is configured to increase a pressure within an aspiration channel of the handpiece” is indefinite for the same reason as described above with respect to claim 5.

Regarding claim 8, the limitation “the rotation of the flow control mechanism in the gasket in the second direction is configured to dispose the portion of the control aperture disposed over the portion of the first gasket aperture over a portion of the control aperture seal” is indefinite for the same reason as described above with respect to claim 5.
Regarding claim 9, the limitation “The method of Claim 1, further comprising: a second gasket aperture of the gasket” is indefinite. The claim is directed to a method, and claim 9 recites only structure, and is recited in such a way that it is not clear how the apparatus is tied to the actions of the method.
Regarding claim 10, the limitation “a rotation of the flow control mechanism about the gasket in a first direction is configured to decrease an aspiration flow rate” is indefinite for the same reason as described above with respect to claim 5.
Regarding claim 11, the limitation “the rotation of the flow control mechanism about the gasket in the first direction is configured to dispose a portion of the control aperture over a portion of the first gasket aperture” is indefinite for the same reason as described above with respect to claim 5.
Regarding claim 12, the limitation “a rotation of the flow control mechanism about the gasket in a second direction is configured to decrease an aspiration flow rate” is indefinite for the same reason as described above with respect to claim 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felix et al (U.S. Pub. 2004/0230169 A1, hereinafter “Felix”).
Regarding claim 1, Felix discloses a method comprising: 
providing an aspiration handpiece (i.e., a shaver handpiece to which a suction line is connected; see para [0013]) having an outer nosecone 300 (Fig. 4) having an outer nosecone distal end and an outer nosecone proximal end (these ends are inherent features of the nosecone and are opposite to one another), a gasket 400 (Fig. 
a control aperture 322 (Fig. 4) of the gasket, a flow control mechanism 200 (Fig. 4) having a flow control mechanism distal end and a flow control mechanism proximal end (these ends are inherent features of the nosecone and are opposite to one another), the flow control mechanism 200 disposed over the gasket (as shown in Fig. 4) and the outer nosecone wherein the flow mechanism is configured to rotate about the gasket (see para [0081] disclosing rotation of the flow control mechanism into an open position to provide flow of atmospheric air; see also para [0075]);
rotating the flow control mechanism 200 about the gasket 400 in a first direction (i.e., into an open position to provide flow of atmospheric air; para [0081]); 
positioning a portion of the control aperture 322 (Fig. 4) over the portion of a gasket aperture 422 (Fig. 4), i.e., the rotation causes the control aperture 322 to be positioned over the gasket aperture 422; and 
decreasing an aspiration flow rate of an aspiration handpiece, i.e., the rotation provides flow of atmospheric air through a valve 500, and as the flow control mechanism 200 is rotated toward the fully open position, greater airflow is permitted into an aspiration line 20, 30 to reduce the aspiration flow rate within the handpiece.
Regarding claim 2, Felix discloses covering the portion of the control aperture 322 positioned over the portion of the gasket aperture 422, i.e., rotating the flow control 
increasing the aspiration flow rate of the aspiration handpiece, i.e., this movement prevents atmospheric air from communicating with the suction line, thereby increasing the aspiration flow rate compared to the flow control mechanism 200 in its open position (para [0078]).
Regarding claim 3, Felix discloses rotating the control aperture 322 about the gasket 400 in a second direction, i.e., rotating to the closed position; 
positioning the portion of the control aperture over a portion of a gasket seal, i.e., as noted above, the solid body portion of the gasket 400 covers the control aperture 322 (para [0078]); 
and increasing the aspiration flow rate of the aspiration handpiece, i.e., this movement prevents atmospheric air from communicating with the suction line, thereby increasing the aspiration flow rate compared to the flow control mechanism 200 in its open position (para [0078]).
Regarding claim 4, Felix discloses that a covering of the portion of the control aperture 322 disposed over the portion of the first gasket aperture (interpreted to be the gasket aperture 422) is configured to increase the aspiration flow rate, i.e., as described above, the solid body portion of the gasket 400 covers the control aperture 322 which prevents atmospheric air from communicating with the suction line, thereby increasing the aspiration flow rate compared to the flow control mechanism 200 in its open position (para [0078]).

Regarding claim 7, Felix discloses that a rotation of the flow control mechanism 200 about the gasket 400 in a second direction, i.e., to the closed position, is configured to increase the aspiration flow rate; specifically, as described above, the solid body portion of the gasket 400 covers the control aperture 322 which prevents atmospheric air from communicating with the suction line, thereby increasing the aspiration flow rate compared to the flow control mechanism 200 in its open position (para [0078]).
Regarding claim 8, Felix discloses that the rotation of the flow control mechanism 200 about the gasket in the second direction, i.e., to the closed position, is configured to dispose the portion of the control aperture disposed over the portion of the first gasket aperture over a portion of the control aperture seal; specifically, as described above, the solid body portion of the gasket 400 covers the control aperture 322 which prevents atmospheric air from communicating with the suction line, thereby increasing the aspiration flow rate compared to the flow control mechanism 200 in its open position (para [0078]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felix et al (U.S. Pub. 2004/0230169 A1) in view of Helenowski (U.S. Pat. 5,084,045, hereinafter “Helenowski”).

Helenowski discloses a device having a gasket 22 (Fig. 1) with a flow control mechanism 24, and the gasket having a plurality of apertures 23 (Fig. 5), thus inherently a first aperture and a second aperture.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Felix according to the teaching in Helenowski, in order to exercise more selective control over the aspiration pressure and flow rate by allowing the selective covering or uncovering of multiple apertures (see Helenowski at col. 2, line 67 to col. 3, line 2). Further, Felix does not appear to limit the number of gasket apertures provided in the device (Felix discloses that the device can have “at least one” gasket aperture 422 (para [0063])); thus, a skilled artisan would have found it obvious to incorporate multiple gasket apertures as taught in Helenowski with a reasonable expectation of success.
Regarding claim 10, Felix discloses that a rotation of the flow control mechanism 200 about the gasket 400 in the first direction, i.e., to the open position, is configured to decrease an aspiration flow rate; specifically, as described above, atmospheric air communicates with the suction line, thus increasing the pressure toward atmospheric (para [0078]).
Regarding claim 11, Felix discloses that rotation of the flow control mechanism 200 about the gasket 400 in the first direction, i.e., to the open position, is configured to dispose a portion of the control aperture 322 over a portion of the gasket aperture 422; 
Regarding claim 12, in an alternative interpretation of the claimed invention, Felix discloses rotating a flow control mechanism in a first direction, i.e., to a closed position, then rotating the flow control mechanism in the opposite direction (i.e., to the open position) to decrease the aspiration flow rate. Accordingly, as per claim 12, rotating the flow control mechanism in the second direction, i.e., to the open position, would decrease the aspiration flow rate; specifically, by allowing air to communicate with the suction line, thus increasing the pressure toward atmospheric and reduce the aspiration flow rate (para [0078]).
Regarding claim 13, according to the alternative interpretation described in claim 12 above, rotation of the flow control mechanism about the gasket in the second direction is configured to dispose a portion of the control aperture over a portion of the second gasket aperture, i.e., the solid portion of the gasket 400 is disposed over a gasket aperture to prevent atmospheric air from communicating with the suction line, thereby increasing the aspiration flow rate; a skilled artisan would have found it obvious at the time of the invention to incorporate multiple gasket apertures onto the gasket (see above) such that rotation of the flow control mechanism about the gasket would dispose a portion of the control aperture over a portion of one of the other gasket apertures).

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. Applicant is directed to the above rejection which sets forth that the prior art teaches every element required by the claim under its broadest reasonable interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/29/2021